Per Curiam.
It was unnecessary to direct an issue at all; and the order to declare in trespass was, at the worst, no more than surplusage. The jury might have assessed the damages on the foot of the appeal. But even were an issue necessary, its form would necessarily be a matter within the discretion of the Court directing it; and it would be hard to devise a more convenient form than the one adopted. The form, however, would not be suffered to stand in the way of the merits. In the actions brought against the state, by Pennsylvania claimants, whose titles had been divested in favour of the Connecticut claimants, compensation was usually, assessed on .a declaration for money had and received. We are to suppose that the damages here, are commensurate with the injury; and we will not look narrowly into subordinate matters.
Judgment affirmed.